Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The response to arguments is directed to Applicant’s Remarks filed 08/17/2021.
Regarding the claim objection, Examiner has fully considered Applicant’s arguments and amendments. The claim has been appropriately amended. Therefore, the claim objection has been withdrawn. 
Regarding the 35 USC 112 rejection, Examiner has fully considered Applicant’s arguments and amendments. The dependent claims have been appropriately amended. Therefore, the 35 USC 112 rejection has been withdrawn. 
Regarding the 35 USC 101 rejection, Examiner has fully considered Applicant’s arguments and amendments. Examiner has found Applicant’s arguments persuasive. The combination of amendments, including both the “parsing…” and “traversing…” are sufficient to prove integration into a practical application. These claims, as drafted, are more than generally linking the use of the judicial exception to a particular field of endeavor. Therefore, the 35 USC 101 rejection has been withdrawn.
Regarding the 35 USC 103 rejection, Examiner has fully considered Applicant’s arguments and amendments.
Regarding Applicant’s assertion of “but the Office Action does not go far enough. Kulpa does not disclose identifying near-term surges in product interest and does not create a company profile, but it also does not disclose doing so for use in generating lead purchase orders to receive, parse, and update leads - all operating in the background without direct tele-agent intervention,” Examiner respectfully disagrees. The limitation in question is recited within the preamble and does not breathe life into the body of the claim. The limitation is not relied upon antecedently within the claim body. Therefore, this limitation is being granted little patentable weight. Assuming arguendo, the Kulpa reference is sufficient in teaching this limitation. In particular, Kulpa discloses, in at least [0093], the following: 
“The lead management system may provide a level of automation to avoid the need for human intervention.”
Therefore, the Kulpa reference is sufficient in teaching the limitation of the preamble. 
Regarding Applicant’s assertion of “Such content sharing is widely available and is commonplace among social media platforms for example. Matching targets with possible content requires substantial fundamental change for that content to become a surge in interest in a particular product to create a company profile to generate an electronic lead purchase order in the background without direct tele-agent intervention,” Examiner respectfully disagrees. Primarily, Lee discloses, in at least [0328], the invention can be integrated with a marketing platform to identify sales leads and nurturing said leads with advertising. Furthermore, the claims are directed to identifying a near term surge in product interest. The Lee reference is directed to identifying interest in a similar manner of the instant invention, which can be seen in the cited teachings below. Additionally, Lee discloses, in at least [0010-0011], that the invention is developed in view of the difficulty associated with finding new sales leads in view of online content. Therefore, Examiner respectfully maintains Lee as being from the same or similar field of endeavor as the Kulpa reference, wherein both references comprise teachings directed to sales leads. 
Regarding Applicant’s assertion of “Kulpa makes the point that a lead is a consumer having interest or inquiry into products or services of an organization. In fact, Applicant defines a lead at paragraph 10 of the instant application as: A lead, as that term is used in this specification, is structured data representing a customer or potential customer typically including a lead ID, lead name, company, role of the lead, address of the lead or company, phone number of the lead and other relevant information as will occur to those of skill in the art. Such a lead may be implemented as a record, message, object, or other data structure useful to automated computing machinery for automatic lead generation according to embodiments of the present invention. A lead is not, however, content of any variety that may or may not be a consumer having interest or inquiry into products or services of an organization as described in Lee. In fact, Lee is not directed to leads and as such must be changed substantially to make the combination cited in the Office Action,” Examiner respectfully disagrees. Primarily, the cited portion of 
Therefore, the present claims are rejected under 35 USC 103.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 19 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Kulpa et al. (US 20160371724 A1) in view of Kenkre et al. (US 20190172075 A1) in view of Lee et al. (US 20140156681 A1).

Regarding claim 19, Kulpa teaches a non-transitory computer-readable medium storing a lead purchase engine, a module of automated computing machinery comprising a dynamic profiling module, a lead purchase module, and a dashboard update module , the dynamic profiling module, lead purchase order module, and dashboard update module comprising modules of automated computing machinery stored on one or a non-transitory computer-readable mediums and configured to operate without direct tele-agent intervention (paragraph [0014] teaches a computer-readable storage medium including one or more programs to perform the operations of the invention, wherein [0013] teaches the processor can perform one or more of the operations described within the disclosure, and wherein [0093] teaches the lead management system may provide a level of automation to avoid the need for human intervention): 
receive, by the dynamic profiling module from a plurality of tele-agent dashboard applications, sales information identifying sales of products made by the tele-agent associated with the tele-agent dashboard applications (paragraphs [0051-0052] teach a system including a lead acquisition platform that allows agents to acquire, manage, and fulfill sales leads orders from multiple ;
query, by the dynamic profiling module, one or more external sales analytics engines and receive, in response to the query, sales information identifying external sales of products for a number of companies (paragraph [0059] teaches the system is capable of performing a content scrape on third party social media applications, wherein additionally paragraphs [0051-0053] teach the centralized data storage delivers historical tracking of agent performance and integrates with third party CRM platforms and stores consumer profiles based on product type and sales leads, wherein additionally paragraph [0105] teaches data may be validated by receiving sales lead information augmented by a third party service containing additional lead information); 
and create, by the dynamic profiling module, a company profile… (paragraph [0051] teaches consumer profiles for sales leads based on product type, wherein additionally in paragraph [0115] teaches leads include parameters most relevant to the business needs); 
generate, by the lead purchase order module, an electronic lead purchase order in dependence upon the company profile (paragraph [0096] teaches generating leads for distribution for the purposes of selling services or products to organizations associated with those leads, wherein paragraph [0051] teaches consumer profiles for sales leads based on product type; see also: [0007-0008]), 
transmit, by the lead purchase order module, the lead purchase order to a remote third-party lead generation engine (paragraphs [0007-0008] transmitting by the one or more data processors to each of the at least one sales buyer via the communication network, wherein paragraph [0105] teaches data may be validated by receiving sales lead information augmented by a third party service containing additional lead information; see also: [0051-0053, 0080]), 
and receive, by the lead purchase order module from the lead generation engine, a plurality of leads in dependence upon the lead purchase order (paragraphs [0073-0075] teach lead buyers and lead vendors can view leads that are available, and wherein paragraphs [0062-0063] teach the buyer can specify a delivery method for the purchased leads; see also: [0009, 0080]);
and parse, by the lead purchase order module, the leads received from the lead generation engine for one or more tele-agents (paragraph [0068] teaches the buyers can view and manage leads purchased, wherein the buyers can filter leads based on criteria specific to the associated lead type, and wherein paragraph [0091] teaches after the sales lead information is validated, it may be distributed to lead clients/buyers as appropriate; see also: [0053, 0064, 072-0073);  
and update, by the dashboard update module, one or more tele-agent dashboard applications to include the parsed leads (paragraph [0091] teaches after the sales lead information is validated, it may be distributed to the matched lead clients/buyers as appropriate, wherein paragraph [0086] teaches the matched leads are updated with information in the input data, wherein paragraph [0051] teaches the leads are routed and distributed to the multiple interfaces).
Although Kulpa teaches creating a company profile (see above), Kulpa does not explicitly teach parse the received sales information into semantic triples and store the semantic triples in a knowledge graph of a semantic graph database; traverse the knowledge graph of semantic triples and identify from a plurality of nodes of the knowledge graph and the relationships among the plurality of the nodes of the knowledge graph a near term surge in product interest for a number of companies of a particular size in a particular industry in a particular region of the world; and create, by the dynamic profiling module, a company profile in dependence upon the size of the identified companies, the industry of the identified companies, and the region of the world of the identified companies associated with the near-term surge.
From the same or similar field of endeavor, Kenkre teaches parse the received sales information into semantic triples and store the semantic triples in a knowledge graph of a semantic graph database ([0026] teaches creating a knowledge graph by extracting concepts from sources related to the product of interest, wherein [0027-0028] further teach creating the knowledge graph by extracting data representing relationships including brands that are “sold in” or “available in” certain areas, and more information pertaining to behavioral profiles for various entities, as well as in [0007-0008] teach the catalog is used to identify the demand for products based on their sales review and relationships for the ; 
traverse the knowledge graph of semantic triples and identify from a plurality of nodes of the knowledge graph and the relationships among the plurality of the nodes of the knowledge graph a near term surge in product interest … ([0034] teaches a catalog program that updates based on the tracking of current trends using a knowledge graph containing embedded triples, wherein [0033] teaches identifying new relationships by using the knowledge base with the embedded knowledge graph to identify new relationships of the product of interest, and wherein [0007-0008] teach identifying a product that has a large demand from “going viral” (i.e. near term surge in product interest), which can be identified by utilizing triples to create knowledge graphs that identify ; see also: [0024, 0030-0034, 0041]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kulpa to incorporate the teachings of Kenkre to include parse the received sales information into semantic triples and store the semantic triples in a knowledge graph of a semantic graph database; traverse the knowledge graph of semantic triples and identify from a plurality of nodes of the knowledge graph and the relationships among the plurality of the nodes of the knowledge graph a near term surge in product interest. One would have been motivated to do so in order to identify new products that “go viral” creating large demand, wherein new products are available every day (Kenkre, [0007]).
However, the combination of Kulpa and Kenkre does not explicitly teach …a near term surge in product interest for a number of companies of a particular size in a particular industry in a particular region of the world; and create, by the dynamic profiling module, a company profile in dependence upon the size of the identified companies, the industry of the identified companies, and the region of the world of the identified companies associated with the near-term surge.
From the same or similar field of endeavor, Lee teaches …a near term surge in product interest for a number of companies of a particular size in a particular industry in a particular region of the world (paragraph [0190] teaches the platform can cluster and introduce new target consumers, wherein paragraph [0085] teaches identifying consumer profiles for an entity including the company function, company size, location, and company industry, and wherein paragraph [0064] teaches tracking in near real time the increasing consumption of content that can be leveraged for advertising, and wherein [0238] teaches the platform can be integrated with marketing automation including identifying sales leads; see also: [0159, 0198, 0206]);
and create, by the dynamic profiling module, a company profile in dependence upon the size of the identified companies, the industry of the identified companies, and the region of the world of the identified companies associated with the near-term surge (paragraph [0190] teaches the platform can cluster and introduce new target consumers by producing a profile of the entities to target, wherein paragraph [0085] teaches identifying consumer profiles for an entity including the company function, company size, location, and company industry, and wherein paragraph [0064] teaches tracking in near real time the increasing consumption of content that can be leveraged for advertising; see also: [0159, 0198, 0206]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kulpa and Kenkre to incorporate Lee to include …a near term surge in product interest for a number of companies of a particular size in a particular industry in a particular region of the world; and create, by the dynamic profiling module, a company profile in dependence upon the size of the identified companies, the industry of the identified companies, and the region of the world of the identified companies associated with the near-term surge. One of ordinary skill in the art would have recognized that applying the known technique of Lee would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Lee to the teachings of Kulpa and Kenkre would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such specific profiling features into similar systems. Further, applying the specific type of near term surge identified by the Lee reference, one would have been recognized by those of ordinary skill in the art as 

Regarding claim 24, the combination of Kulpa, Kenkre, and Lee teach all the limitations of claim 19 above.
	Kulpa further teaches wherein the dynamic profiling module further comprises automated computing machinery configured to invoke an application programming interface ('API') exposed by a sales analytics engine (paragraphs [0051-0052] teach routing leads using an API in order to programmatically manage processes; see also: [0084]).

Regarding claim 25, the combination of Kulpa, Kenkre, and Lee teach all the limitations of claim 19 above.
	Kulpa further teaches wherein a lead comprises structured data implemented with data structure including at least a lead name (paragraph [0102] teaches the profile for the sales lead information includes the name of the sales lead; see also: [0103]).
	However, Kulpa does not explicitly teach wherein a lead comprises structured data implemented with data structure including at least a lead name, a lead role, and a lead organization.
	From the same or similar field of endeavor, Lee further teaches wherein a lead comprises structured data implemented with data structure including at least a lead role, and a lead organization (paragraph [0085] teaches the consumer profile includes the current position title, company function, industry, and more).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kulpa, Kenkre, and Lee to incorporate the further .

Claims 20-21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Kulpa et al. (US 20160371724 A1) in view of Kenkre et al. (US 20190172075 A1) in view of Lee et al. (US 20140156681 A1) and further in view of Matlick et al. (US 20190294642 A1).

Regarding claim 20, the combination of Kulpa, Kenkre, and Lee teach all the limitations of claim 19 above.
However, Kulpa does not explicitly teach wherein the dynamic profiling module further comprises a semantic graph database having stored within it a knowledge graph having nodes populated with the sales information identifying sales of products made by the tele-agent associated with the tele-agent dashboard applications and the sales information identifying external sales of products for a number of companies.
From the same or similar field of endeavor, Matlick teaches wherein the dynamic profiling module further comprises a semantic graph database having stored within it a knowledge graph having nodes populated with the sales information (paragraph [0186] teaches producing surge signals that better indicate a company interest in purchasing a particular product or service, wherein paragraphs [0221-0225] teach identifying company surge scores based on website classifications, wherein the classifier may generate a graph or tree structure containing nodes in order to determine the site .
Although Matlick does not disclose “identifying sales of products made by the tele-agent associated with the tele-agent dashboard applications and the sales information identifying external sales of products for a number of companies,” Matlick discloses the form of data storage required by the claim. The base reference, Kulpa, discloses the sales information identifying sales of products made by the tele-agent associated with the tele-agent dashboard applications and the sales information identifying external sales of products for a number of companies (see independent claim). Therefore, the combination of Kulpa, Kenkre, and Lee, as modified by Matlick, teach all the limitations of the claim. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kulpa, Kenkre, and Lee to incorporate the teachings of Matlick to include wherein the dynamic profiling module further comprises a semantic graph database having stored within it a knowledge graph having nodes populated with the sales information identifying sales of products made by the tele-agent associated with the tele-agent dashboard applications and the sales information identifying external sales of products for a number of companies. One would have been motivated to do so in order to have higher impact and conversion rate by identifying surge topics of interest for the consumer (Matlick, [0122]). By incorporating Matlick into the combination of Kulpa and Lee, one would better identify the current intent for a variety of companies based on user segmentation of companies and geographic locations (Matlick, [0064]). 

Regarding claim 21, the combination of Kulpa, Kenkre, Lee, and Matlick teach all the limitations of claim 20 above.
	However, Kulpa does not explicitly teach wherein the knowledge graph includes a plurality of nodes, each node including three resource identifiers.
	From the same or similar field of endeavor, Matlick teaches wherein the knowledge graph includes a plurality of nodes, each node including three resource identifiers (paragraph [0196] .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kulpa, Kenkre, Lee, and Matlick to incorporate the teachings of Matlick to include wherein the knowledge graph includes a plurality of nodes, each node including three resource identifiers. One would have been motivated to do so in order to have higher impact and conversion rate by identifying surge topics of interest for the consumer (Matlick, [0122]). By incorporating Matlick into the combination of Kulpa and Lee, one would better identify the current intent for a variety of companies based on user segmentation of companies and geographic locations (Matlick, [0064]). 

Regarding claim 23, the combination of Kulpa, Kenkre, Lee, and Matlick teach all the limitations of claim 20 above.
However, Kulpa does not explicitly teach wherein the dynamic profiling module further comprises a semantic reasoner.
From the same or similar field of endeavor, Matlick teaches wherein the dynamic profiling module further comprises a semantic reasoner (paragraphs [0268-0269] teaches a site classifier that classifies based on structural semantic features, wherein the abstract teaches the predicted website classifications are utilized to determine surge prediction scores, wherein paragraphs [0170-0172] teach the surge can be identified for a company for a given location for a particular product; see also: [0119, 0186]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kulpa, Kenkre, Lee, and Matlick to incorporate the teachings of Matlick to include wherein the dynamic profiling module further comprises a semantic reasoner. One would have been motivated to do so in order to have higher impact and conversion rate by identifying surge topics of interest for the consumer (Matlick, [0122]). By incorporating Matlick into the .


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Akbacak et al. (US 20150332672 A1) discloses producing semantic knowledge graph of a user’s increasing interest in a specific portion of knowledge
Smith et al. (US 20200327378 A1) discloses inferring user interest in a product based on utilizing semantic approaches including an RDF framework with syntactic triples
Davies et al. (“Towards the Semantic Web”, Published: 2003, see 892) discloses identifying sales leads using semantic triples and RDF graphs

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sara G Brown whose telephone number is (469)295-9145. The examiner can normally be reached M-Th 8:00 am- 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571) 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.G.B./Examiner, Art Unit 3683                                                                                                                                                                                                        

/SUSANNA M. DIAZ/Primary Examiner, Art Unit 3683